Name: Council Regulation (EC) No 1952/96 of 7 October 1996 amending, for the fourth time, Regulation (EC) No 3074/95 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1996 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 11 . 10 . 96 EN Official Journal of the European Communities No L 258/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1952/96 of 7 October 1996 amending, for the fourth time, Regulation (EC) No 3074/95 fixing, for certain fish stocks and groups of fish stocks , the total allowable catches for 1996 and certain conditions under which they may be fished Whereas, within the framework of the bilateral consulta ­ tions on the reciprocal fishing rights between the Community and Poland, the Community share for baltic cod has been decreased; Whereas Regulation (EC) No 3074/95 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (! ), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas, under the terms of Article 8 (4) of Regulation (EEC) No 3760/92, it is incumbent upon the Council to establish the total allowable catches (TACs) by fishery or group of fisheries; Whereas Regulation (EC) No 3074/95 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1996 and certain conditions under which they may be fished; Whereas, within the framework of the bilateral consulta ­ tions on the reciprocal fishing rights between the Community and Norway, the Community share for North Sea plaice has been increased and the share of the TAC of blue whiting available to Norway in areas V b (EC zone), VI and VII has been increased; Article 1 The tables in the Annex to this Regulation shall replace the corresponding tables of the Annex to Regulation (EC) No 3074/95. Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 7 October 1996. For the Council The President P. RABBITTE (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession. (2) OJ No L 330, 30 . 12. 1995, p. 1 . Regulation as last amended by Regulation (EC) No 1602/96 (OJ No L 198 , 8 . 8 . 1996, p. !) ¢ No L 258/2 EN Official Journal of the European Communities 11 . 10 . 96 ANNEX Zone: II a ('), IVSpecies: Plaice Pleuronectes platessa (') Community waters . (2) Of which no more than 40 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. BelgiÃ «/Belgique 4 900 Danmark 15 920 Deutschland 4 590 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 920 Ireland Italia Luxembourg Nederland 30 600 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 22 650 EC (2) 79 580 TAC 81 000 Species: Blue whiting Micromesistius poutassou Zone: V b ('), VI , VII (') Community waters . (2) Of wich 5 000 tonnes may be fished either in ICES divi ­ sions V b (EC zone), VI , VII or VIII a, b, d (&gt;). (3) Available to all Member States , except Spain, Portugal, Sweden and Finland. (*) Precautionary TAC . Belgie/Belgique Danmark Deutschland EM,&amp;8a Espana France Ireland Italia Luxembourg Nederland 20 000 2 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 1 500 47 500 (3) 69 000 350 000 0 Species: Cod Gadus morhua Zone: III b, c, d (') 45 910 20 070 (') Community waters . (2) Excluding an additional 60 tonnes of flatfish as bycatch in waters of the Community as constituted in 1994. (3) Of which, for Germany and Denmark together, no more than 1 100 tonnes may be fished in the Estonian zone, no more than 700 tonnes in the Latvian zone, and no more than 700 tonnes in the Lithuanian zone. (4) Of which no more than 135 tonnes may be fished in the Latvian zone. Belgie/Belgique Danmark Deutschland E&gt;A&amp;6a Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 2 260 (4) 33 895 (2) 102 135 (3) 103 915